Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Heska Corporation We consent to the use of our report dated March 14, 2013, with respect to the consolidated balance sheets of Heska Corporation and subsidiaries as of December31, 2012 and 2011, and the related consolidated statements of income, stockholders’ equity, comprehensive income, and cash flows, and the related financial statement schedule, for each of the years in the three-year period ended December 31, 2012, incorporated by reference. /s/ EKS&H LLLP Boulder, Colorado February 25, 2014
